MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                               Sep 10 2020, 9:33 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. O’Connor                                      Curtis T. Hill, Jr.
O’Connor & Auersch                                       Attorney General
Indianapolis, Indiana
                                                         Matthew B. Mackenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Charles Smith,                                           September 10, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-331
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable Shatrese M.
Appellee-Plaintiff                                       Flowers, Presiding Judge
                                                         The Honorable James K. Snyder,
                                                         Master Commissioner
                                                         Trial Court Cause No.
                                                         49G02-1802-FA-5428



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-331 | September 10, 2020               Page 1 of 7
                                          Case Summary
[1]   Charles Smith appeals his sentence for Class A felony attempted child

      molesting and Class C felony child molesting, arguing that the trial court

      abused its discretion by finding two improper aggravating factors. We agree

      that one of the aggravators is improper, but because we can say with confidence

      that the trial court would have imposed the same sentence without it, we affirm.



                            Facts and Procedural History
[2]   In 2006, Smith met his wife, Gebie, and relocated to live with her in the

      Philippines. Gebie had a daughter from a prior marriage, J.P., and Smith and

      Gebie had one daughter together, C.M.S. Several years later, the family moved

      to Indianapolis. J.P. was then nine years old. The family lived in two different

      apartments. In both, J.P. shared a bedroom with C.M.S. When the family lived

      in these apartments, roughly spanning three years, Smith molested J.P. He

      would enter J.P.’s bedroom at night, take off her pajamas, and touch her vagina

      with his fingers. Smith also molested J.P. once when the two were driving back

      to the family’s apartment. He grabbed the back of J.P.’s neck and pushed her

      down between his legs as he drove. J.P. felt Smith’s penis touch her lips. When

      J.P. entered seventh grade, the molestations ceased.


[3]   During her junior year of high school, J.P. revealed this history of abuse, first to

      a friend and then to a guidance counselor. In February 2018, the State charged

      Smith with two counts of Class A felony child molesting, Class A felony


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-331 | September 10, 2020   Page 2 of 7
      attempted child molesting, and Class C felony child molesting. After a jury

      trial, Smith was found not guilty of one of the counts of Class A felony child

      molesting. The jury hung on the other three counts. The State then dismissed

      the remaining Class A felony child-molesting count on double-jeopardy

      grounds, and the case proceeded to a second jury trial on the charges of Class A

      felony attempted child molesting and Class C felony child molesting. J.P.

      testified that Smith molested her “often” when the family lived in the

      apartments and that these acts primarily occurred in her bedroom while she

      pretended to sleep. Tr. Vol. II p. 199. When asked whether her sister was in the

      room during the molestations, J.P. answered, “Probably. I don’t remember.” Id.

      at 163. The jury found Smith guilty on both counts.


[4]   At sentencing, the trial court placed “very significant weight” on the

      aggravating factor that Smith—as J.P.’s stepfather and primary father figure—

      was in a position of trust, care, custody, and control over J.P. Tr. Vol. III p.

      118. The trial court found four other aggravators: Smith had one prior felony

      conviction; he “at least attempted” to violate a protective order by asking family

      members to speak with J.P. about sentencing; he committed a crime of violence

      within the hearing of another child, C.M.S.; and J.P. suffers “ongoing mental

      trauma that go[es] beyond and [is] greater than those elements necessary to

      prove the elements of the [offense] itself.” Id.; see also Appellant’s App. Vol. III

      p. 62. In mitigation, the trial court found that Smith led a law-abiding life for a

      substantial period, his absence will present a hardship to his dependents, and he

      is likely to respond affirmatively to short-term imprisonment. Finding the


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-331 | September 10, 2020   Page 3 of 7
      aggravators and mitigators to be “in balance,” the trial court sentenced Smith to

      thirty years, with twenty-five years to serve and five years suspended to

      probation, for the Class A felony and four years for the Class C felony, to be

      served consecutively, for a total executed sentence of twenty-nine years. Tr.

      Vol. III p. 118.


[5]   Smith now appeals his sentence.



                                 Discussion and Decision
[6]   Smith contends that the trial court relied on two improper aggravating factors:

      he committed the crime in the presence of another child and his crime caused

      J.P. ongoing mental trauma beyond that inherent in the offense. “Our trial

      courts enjoy broad discretion in identifying aggravating and mitigating factors,

      and we will reverse only for an abuse of that discretion.” McCoy v. State, 96
N.E.3d 95, 99 (Ind. Ct. App. 2018).


[7]   Smith first argues that the trial court’s finding that he molested J.P within the

      hearing of C.M.S. is unsupported by evidence. We disagree. Smith points out

      that when J.P. was asked whether her sister was in the room during the acts of

      molestations, J.P. stated, “Probably. I don’t remember.” Tr. Vol. II p. 163.

      While this statement may be equivocal, other evidence supports the trial court’s

      finding. Specifically, J.P. testified that the molestation occurred “often” in her

      bedroom at night and that her sister shared the bedroom with her during these




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-331 | September 10, 2020   Page 4 of 7
       years. Id. at 162-63, 199. Therefore, there is sufficient evidence in the record for

       the trial court to find Smith committed these acts within the hearing of C.M.S.


[8]    Smith next argues that the trial court abused its discretion by finding J.P. is

       suffering ongoing mental trauma beyond and greater than the elements needed

       to commit the crime. On this issue, we agree with Smith. “[T]he emotional and

       psychological effects of a crime are inappropriate aggravating factors unless the

       impact, harm, or trauma is greater than that usually associated with the crime.”

       Thompson v. State, 793 N.E.2d 1046, 1053 (Ind. Ct. App. 2003). Here, the trial

       court did not make any specific findings or cite any evidence indicating that the

       mental trauma on J.P. is greater than that usually associated with crimes of this

       type. Nor does the record reveal such evidence. J.P. did not speak at the

       sentencing hearing and did not submit a victim impact statement. The trial

       court abused its discretion in finding this aggravator.


[9]    The State argues that this aggravator is valid because Smith’s acts of

       molestation—particularly touching J.P.’s vagina under her clothes and bringing

       her lips to his penis—were “greater than necessary to satisfy the elements of the

       offense.” Appellee’s Br. p. 13. While this may be true, it is not the factor cited

       by the trial court. The trial court specifically found as an aggravator J.P.’s

       “ongoing mental trauma.” Tr. Vol. III p. 118. Because there are no findings or

       evidence to support this aggravator, it is improper.


[10]   Although the trial court considered an improper aggravating factor, we

       conclude that this was harmless. “[W]here the trial court abuses its discretion in


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-331 | September 10, 2020   Page 5 of 7
       sentencing a defendant, we need not remand for resentencing if we can say with

       confidence that the trial court would have imposed the same sentence had it

       properly considered reasons that enjoy support in the record.” Vega v. State, 119
N.E.3d 193, 203 (Ind. Ct. App. 2019) (citation omitted). There are multiple

       valid aggravators that the trial court correctly considered: Smith’s prior felony

       conviction, he committed the crime in front of C.M.S., and he attempted to

       violate a protective order. Most importantly, the trial court emphasized that it

       gave “very significant weight” to the fact that Smith was in a position of care

       and custody over the victim as her stepfather.


[11]   Moreover, despite these significant aggravators, the trial court sentenced Smith

       to a below-advisory total executed sentence. A person who commits a Class A

       felony shall be imprisoned for a fixed term of between twenty and fifty years,

       with thirty years being the advisory sentence. Ind. Code § 35-50-2-4(a). A

       person who commits a Class C felony shall be imprisoned for a fixed term of

       between two and eight years, with the advisory sentence being four years. Ind.

       Code § 35-50-2-6(a). Here, the trial court imposed the advisory sentence for

       each conviction. If the court had made those sentences fully executed, Smith

       would have to serve thirty-four years. Instead, the trial court suspended five

       years of the sentence for the Class A felony, resulting in a total executed

       sentence of twenty-nine years. In light of the proper aggravators, we are

       confident that the trial court would have imposed this same sentence even

       without its consideration of the improper aggravator.


[12]   Affirmed.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-331 | September 10, 2020   Page 6 of 7
Bailey, J., and Baker, Sr. J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-331 | September 10, 2020   Page 7 of 7